Appellant's motion for rehearing is based on the proposition "That the law as it now exists, where the attorneys of record agreed upon a statement of facts, it is not necessary for the trial judge to approve the same." This matter was presented on the original submission of the case and was not discussed in the opinion because Section 1 of Article 760 of the C. of C. P., upon which appellant relies, has been so amended, in our view, that the proposition is no longer tenable. It is his contention that Section 1 of Article 760 provides for a statement of facts to be "approved and certified as in civil suits." It is then noted that the law relating to the filing of statement of facts in civil suits has been so amended that the signature of the judge is not necessary. (See Rule 377, Section D, relating to the statement of facts in civil suits.) Apparently counsel has overlooked Section 7 of Acts of the 42nd Legislature, First Called Session, Page 75, Chapter 34, which amends the original Section 1 of Article 760, Code of Criminal Procedure, so that it cannot be longer contended that the rules of civil cases have any bearing on the subject. This amendement concludes the matter against the consideration of the statement of facts in the case.
Motion for rehearing is overruled. *Page 372